STATE OF NEVADA ROSS MILLER Secretary of State OFFICE OF THE STATE SECRETARY OF STATE. SCOTT W. ANDERSON Deputy Secretary For Commercial Recordings Filing Acknowledgement April 10, Job Number Corporation Number C20070410-1764 E0252612007-8 Filing Description Document Filing Number Date/ Time of Filing Articles of Incorporation 20070251046-17 April 10, 2007 11:40:32 AM Corporation Name Resident Agent MOONSHINE CREATIONS, INC. CSC SERVICES OFNEVADA, INC. The attached document(s) were filed with the Nevada Secretary of State, Commercial Recording Division. The filing date and time have been affixed to each document, indicating thedate and time of filing. A filing number is also affixed and can be used to reference this document in the future. Respectfully, /s/Ross Miller ROSS MILLER Secretary of State Commercial Recording Division 202 N.
